DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office correspondence is in response to “Amendment and Response under 37 C.F.R. 1.111” filed on March 28, 2022.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 3/29/2022 and 5/27/2022 were filed after the mailing date of the non-final office action on 11/26/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Terminal Disclaimer
The terminal disclaimer filed on May 31, 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent 11,321,082 and U.S. Patent 10,587,729 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was provided by applicant’s representative, William (Ryan) Klima, ESQ, Reg. No. 79647 and Nicholas Jepsen on May 31, 2022 through subsequent communications following a telephone interview on May 20, 2022.  This listing of claims will replace all prior versions, and listing of claims previously presented.
Listing of Claims:
1. (Currently Amended) A method performed by one or more computers, the method comprising:
providing, by the one or more computers, a configuration interface having functionality to define rules of a program that affect how the program interacts with users enrolled in the program, the program being configured to provide interactions with users through a software application on client devices of users enrolled in the program, wherein the configuration interface enables rule adjustment for the program through a user interface that includes interactive elements to define a new rule for the program or change an existing rule for the program, wherein the interactive elements enable selection or specification of at least one of (i) a trigger for initiating processing of a rule, (ii) an action for a server system or client device to perform based on the rule, or (iii) a requirement for a condition to be satisfied in order to perform the action based on the rule;
receiving, by the one or more computers and through the configuration interface, program configuration data indicating one or more rules for the program that are specified using the configuration interface, wherein at least one rule of the one or more rules includes one or more criteria for selectively performing [[an]] a particular action based on at least one of (i) a physiological measure 
generating, by the one or more computers, program data for the program based on the one or more rules specified by the program configuration data, wherein the generated program data includes the at least one rule and is configured to cause the software application to selectively perform the particular action based on at least one of (i) the physiological measure or (ii) the user behavior; and
providing, by the one or more computers, the generated program data to a particular client device over a communication network, wherein the generated program data is configured to cause the software application on the [[user]] particular client device to interact with a user of the particular client device according to the one or more rules of the program, wherein the generated program data specifies the one or more rules of the program in a manner that enables the software application to determine whether the one or more criteria for performing the particular action associated with the at least one rule have been satisfied for the user of the particular client device. 

2. (Currently Amended) The method of claim 1, wherein providing the generated program data comprises providing program data that is configured to cause the particular client device to:
determine the physiological measure or a user behavior measure for the user behavior;
detect when the physiological measure or the user behavior measure satisfies a threshold; and
perform the particular action when the physiological measure or the user behavior measure is detected to satisfy the threshold.



3. (Currently Amended) The method of claim 1, comprising: 
storing data defining each of multiple different programs that are configured to interact with different users 
providing, by the one or more computers, program data for the multiple different programs to [[the]] different client devices of [[user]] the different users enrolled in the respective programs.

4. (Cancelled)

5. (Currently Amended) The method of claim 1, wherein providing the configuration interface comprises providing, over the communication network, data for [[a]] the user interface for display by a computing device

6. (Cancelled)

7. (Currently Amended) The method of claim 1 [[5]], wherein the user interface provides a list of rule components, the rule components being selectable by a user to (i) create a new rule that includes one or more rule components selected by the user or (ii) alter an existing rule for the program by altering the existing rule to include one or more rule components selected by the user.

8. (Currently Amended) The method of claim 1 [[5]], wherein the user interface includes one or more filter controls configured to filter a set of rules for the program according to user-selected criteria; and 
wherein the user interface provides a user-selectable list of rules that are associated with the user-selected criteria of the one or more filter controls.

9. (Previously presented) The method of claim 1, wherein providing the configuration interface comprises providing an interface that enables a user to create a new rule for the program by selecting a combination of elements from among:
first user interface elements indicating a plurality of triggers;
second user interface elements indicating a plurality of conditions; and
third user interface elements indicating a plurality of system actions;
wherein receiving the data through the configuration interface comprises receiving data indicating user selections of one of first user interface elements indicating the plurality of triggers, one of second user interface elements indicating the plurality of conditions, and one of the third user interface elements indicating the plurality of system actions.

10. (Currently Amended) The method of claim 1, further comprising: [[,]] 
receiving, through the configuration interface, an indication of a change to a particular rule for the program; and 
providing, through the configuration interface, a prediction indicating a change in a performance metric that is predicted to occur as a result of the change in the particular rule.

11. (Original) The method of claim 10, wherein the prediction indicates a change in a likelihood that users will provide user input through the application after the change to the particular rule.

12. (Cancelled)

13. (Original) The method of claim 1, comprising:
obtaining, by the one or more computers, data indicating received activity data that has satisfied one or more triggers or conditions of rules of the program over a particular period of time;
providing, through the configuration interface, a list of rules that are identified based on the received activity data; and
adding, based on a user selection from the list, a selected rule from the list to the  program.

14. (Original) The method of claim 1, comprising providing the configuration interface to client devices of administrators that are each associated with a different organization; and 
using input from the respective client devices of the administrators to create or adjust programs for the respective organizations, each of the programs being provided by the one or more computers and being configured to provide interactions through the software application. 

15-16. (Cancelled)

17. (Currently Amended) A system comprising:
one or more computers; and 
one or more computer-readable media storing instructions that are operable, when executed by the one or more computers, to cause the one or more computers to perform operations comprising: 	
providing, by the one or more computers, a configuration interface having functionality to define rules of a program that affect how the program interacts with users enrolled in the program, the program being configured to provide interactions with users through a software application on client devices of users enrolled in the program, wherein the configuration interface enables rule adjustment for the program through a user interface that includes interactive elements to define a new rule for the program or change an existing rule for the program, wherein the interactive elements enable selection or specification of at least one of (i) a trigger for initiating processing of a rule, (ii) an action for a server system or client device to perform based on the rule, or (iii) a requirement for a condition to be satisfied in order to perform the action based on the rule;
receiving, by the one or more computers and through the configuration interface, program configuration data indicating one or more rules for the program that are specified using the configuration interface, wherein at least one rule of the one or more rules includes one or more criteria for selectively performing [[an]] a particular action based on at least one of (i) a physiological measure 
generating, by the one or more computers, program data for the program based on the one or more rules specified by the program configuration data, wherein the generated program data includes the at least one rule and is configured to cause the software application to selectively perform the particular action based on at least one of (i) the physiological measure or (ii) the user behavior; and
providing, by the one or more computers, the generated program data to a particular client device over a communication network, wherein the generated program data is configured to cause the software application on the [[user]] particular client device to interact with a user of the particular client device according to the one or more rules of the program, wherein the generated program data specifies the one or more rules of the program in a manner that enables the software application to determine whether the one or more criteria for performing the particular action associated with the at least one rule have been satisfied for the user of the particular client device. 

18. (Cancelled)

19. (Currently Amended) The system of claim 17, wherein the operations comprise: 
storing data defining each of multiple different programs that are configured to interact with different users 
providing, by the one or more computers, program data for the multiple different programs to [[the]] different client devices of [[user]] the different users enrolled in the respective programs.

20. (Currently Amended) One or more non-transitory computer-readable media storing instructions that are operable, when executed by one or more computers, to cause the one or more computers to perform operations comprising:
providing, by the one or more computers, a configuration interface having functionality to define rules of a program that affect how the program interacts with users enrolled in the program, the program being configured to provide interactions with users through a software application on client devices of users enrolled in the program, wherein the configuration interface enables rule adjustment for the program through a user interface that includes interactive elements to define a new rule for the program or change an existing rule for the program, wherein the interactive elements enable selection or specification of at least one of (i) a trigger for initiating processing of a rule, (ii) an action for a server system or client device to perform based on the rule, or (iii) a requirement for a condition to be satisfied in order to perform the action based on the rule;
receiving, by the one or more computers and through the configuration interface, program configuration data indicating one or more rules for the program that are specified using the configuration interface, wherein at least one rule of the one or more rules includes one or more criteria for selectively performing [[an]] a particular action based on at least one of (i) a physiological measure 
generating, by the one or more computers, program data for the program based on the one or more rules specified by the program configuration data, wherein the generated program data includes the at least one rule and is configured to cause the software application to selectively perform the particular action based on at least one of (i) the physiological measure or (ii) the user behavior; and
providing, by the one or more computers, the generated program data to a particular client device over a communication network, wherein the generated program data is configured to cause the software application on the [[user]] particular client device to interact with a user of the particular client device according to the one or more rules of the program, wherein the generated program data specifies the one or more rules of the program in a manner that enables the software application to determine whether the one or more criteria for performing the particular action associated with the at least one rule have been satisfied for the user of the particular client device. 

21.  (Currently amended) The method of claim 1, wherein the at least one rule specifies to selectively perform the action based on at least one of (i) the physiological measure as determined using one or more sensors of a device or (ii) the user behavior as detected using one or more sensors of a device; and 
wherein the generated program data (i) the physiological measure determined using one or more sensors of a device or (ii) the user behavior detected using one or more sensors of the device.

22.  (Currently Amended) The method of claim 21, wherein the at least one rule specifies to perform the particular action when the physiological measure determined using the one or more sensors satisfies a threshold.

23.  (Currently Amended) The method of claim 21, wherein the at least one rule specifies to perform the particular action when a measure of the user behavior detected using the one or more sensors satisfies a threshold.

24. (Previously presented) The method of claim 1, wherein the one or more criteria of the at least one rule are used to determine adherence with respect to a treatment for a health condition.

25.  (Previously presented) The method of claim 1, wherein the one or more criteria of the at least one rule are configured to evaluate whether performance of a user satisfies one or more performance goals specified for the user.

26. (Currently Amended) The method of claim 1, wherein the method includes providing, by the one or more computers, the generated program data to each of multiple client devices over [[a]] the communication network, each of the client devices being associated with a different user, wherein the generated program data is configured to cause the software application on the respective client devices particular action according to the one or more criteria of the at least one rule.

27. (Previously presented) The method of claim 1, comprising using historical information indicating user activity to determine scores for different rules, the scores indicating effects that the respective rules are estimated to have on future user activity in the program; and 
based scores for the different rules, determining a configuration of rules predicted to improve a measure of user activity for the program.

28.	(New) The method of claim 1, wherein the particular action comprises transmission of data from a client device to another device.

29.	(New) The method of claim 1, wherein the particular action comprises providing, to a healthcare provider, data indicating health status of a user or adherence to treatment by a user.

30.	(New) The method of claim 1, wherein the particular action comprises initiating interaction with a user.

31.	(New) The method of claim 1, wherein the particular action comprises initiating interaction with a user with a prompt for the user to complete a survey. 


35 USC § 101 Analysis (Judicial Exception)
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title. 

The claimed invention is directed to statutory subject matter.  The claims are directed to non-abstract improvements in computer related technology.  A claim is non-statutory when it is directed to a judicial exception (e.g. either one of mathematical concepts, mental processes, or certain methods of organizing human activity) without significantly more.  The claimed invention is not directed to a judicial exception.  Instead, the claimed invention is directed to a technological improvement to a configuration interface having functionality to define rules of a program that affect how the program interacts with users of a software application on client devices of users enrolled in the program where the configuration interface provides configuration data indicating one or more rules for the program that are specified by a user of the configuration interface, wherein the one or more rules each include criteria for selectively performing an action associated with the corresponding rule, and therein generating program data for the program based on the one or more rules specified by the program configuration data so that the generated program data is configured to cause the software application on the user device to interact with a user of the particular client device according to the one or more rules of the program.  The claimed invention’s configuration interface provides a specific improvement for enabling interactions between the user of the client device and the software application based on the rules that were specified by the program configuration data.  Therein the claimed invention is statutory under 35 USC 101.
Reasons for Allowance
The following is an examiner’s statement for reasons for allowance.  The closest prior art of record Mejias (U.S. 2017/0372442 A1; herein referred to as Mejias) in view of Morrow (U.S. 2018/0341378 A1; herein referred to as Morrow) in further view of Randhawa et al. (U.S. 2021/0050105 A1; herein referred to as Randhawa) does not teach separately  or in combination, a method, system, and article of manufacture for providing, by one or more computers, a configuration interface having functionality to define rules of a program that affect how the program interacts with users enrolled in the program, the program being configured to provide interactions with users through a software application on client devices of users enrolled in the program, wherein the configuration interface enables rule adjustment for the program through a user interface that includes interactive elements to define a new rule for the program or change an existing rule for the program, wherein the interactive elements enable selection or specification of at least one of (i) a trigger for initiating processing of a rule, (ii) an action for a server system or client device to perform based on the rule, or (iii) a requirement for a condition to be satisfied in order to perform the action based on the rule, and when  program configuration data indicating one or more rules for the program that are specified using the configuration interface, and at least one rule of the one or more rules includes one or more criteria for selectively performing a particular action based on at least one of (i) a physiological measure for a user or (ii) user behavior other than user interface interactions, the one or more computers generate  program data for the program based on the one or more rules specified by the program configuration data, wherein the generated program data includes the at least one rule and is configured to cause the software application to selectively perform the particular action based on at least one of (i) the physiological measure or (ii) the user behavior, such that the generated program data is provided to a particular client device over a communication network, wherein the generated program data is configured to cause the software application on the particular client device to interact with a user of the particular client device according to the one or more rules of the program, so that the generated program data specifies the one or more rules of the program in a manner that enables the software application to determine whether the one or more criteria for performing the particular action associated with the at least one rule have been satisfied for the user of the particular client device.
Mejias is directed to a healthcare workflow system with a healthcare workflow robot and a rules engine that responds to events relating to healthcare data received or updated by a form interface. A rule interception component monitors healthcare data updates and in response adds event entries to an event queue to activate the healthcare workflow robot and initiate the execution of rules. The rules engine manages a set of rules with stored instructions to process data and send notifications. A workflow designer interface provides visual elements to create and update rules contained in the set of rules to be executed upon changes to the healthcare data.
Morrow is directed to delivery of content and/or user interface functionality based on monitoring of activity in a user interface environment, for example to enable staggered release of content and/or functionality based on monitoring of user competency levels, for example in respect of knowledge available for sharing via the user interface and/or in respect of utilization of the user interface itself.
Randhawa is directed to a health kiosk system which has a computing unit and a physiological measurement apparatus connected to the computing unit so that a Web browser of the computing unit transmits information corresponding to the physiological measurement apparatus and a request for a resource to a Web server so that in response to receiving the request, the Web server transmits to the kiosk profile-specific Web content responsive to the request and specific to the received profile information. 
In particular, the cited prior art, separately or in combination, does not teach an ordered combination for implementing a configuration interface to define rules of a program using a user interface that includes interactive elements to define the rules that are used to generate program data including at least one rule to cause a software application on a particular client device to selectively perform a particular action based on at least a physiological measure or user behavior, and the generated program data enables the software application to determine whether one or more criteria for performing the particular action associated with the at least one rule have been satisfied for the user of the particular client device.  Therein, the claimed invention is distinctive from the cited prior art and other analogous art.   For example, when considering prior art Meijias which teaches a configuration interface (e.g. workflow designer interface) having functionality to define rules of a program that affect how the program interacts with users enrolled in the program (see ¶ [0026]) , the program being configured to provide interactions with users through a software application on client devices of users enrolled in the program (see Fig. 3. ¶ [0086]), receiving, through the configuration interface, program configuration data indicating one or more rules for the program that are specified using the configuration interface (see Fig. 3. ¶ [0090]) wherein the at least one rule of one or more rules includes one or more criteria for selectively performing an action (see Fig. 3. ¶ [0089]), generating, program data (e.g. a workflow)for the program based on the one or more rules specified by the program configuration data (see ¶ [0108]), providing the generated program data to a particular client device over a communication network (see ¶ [0094]) but does not teach elements of the claimed invention to generate configuration data wherein at least one rule is generated for selectively performing  an action  based on at least  a physiological measure or user behavior, and the software application interacting with the user of the particular client device according to one or more rules of the program.  When considering prior art Morrow in combination with Meijias, the combination teaches wherein the generated program data is configured to cause the software application on the user device to interact with a user of the particular client device according to the one or more rules of the program (see ¶¶ [0024-0028]) but does not teach elements of the claimed invention to generate configuration data wherein at least one rule is generated for selectively performing  an action  based on at least  a physiological measure or user behavior nor for that the generated program data specifies the one or more rules of the program in a manner that enables the software application to determine whether the one or more criteria for performing the particular action associated with the at least one rule have been satisfied for the user of the particular client device.  When considering prior art Randhawa in combination Meijias and Morrow, the combination teaches criteria for selectively performing an action (see ¶ [0168-0174]) based on at least one of (i) a physiological measure for a user (see  ¶¶ [0176-0177]) or (ii) user behavior other than user interface interactions (see ¶¶ [0178-0186]) but does not  teach elements of the claimed invention that the generated program data specifies the one or more rules of the program in a manner that enables the software application to determine whether the one or more criteria for performing the particular action associated with the at least one rule have been satisfied for the user of the particular client device, nor does the prior art provide for the detail for the interactive elements defining of a rule as detailed in the claimed invention.
Therein, the limitations as recited, (wherein the interactive elements enable selection or specification of at least one of (i) a trigger for initiating processing of a rule, (ii) an action for a server system or client device to perform based on the rule, or (iii) a requirement for a condition to be satisfied in order to perform the action based on the rule; wherein the generated program data specifies the one or more rules of the program in a manner that enables the software application to determine whether the one or more criteria for performing the particular action associated with the at least one rule have been satisfied for the user of the particular client device) and as an ordered combination identify distinctive elements of the claimed invention.  When considered as a whole, these limitations in combination with the other limitations of the independent claims overcome the prior art of record.  Additionally, the specification of the instant application(see pages 22 – 25:  ¶ ¶ [0075-0086], Fig. 2A) describe the characteristics of the applicant’s invention which is distinctive from the prior art and is recited in the claim language.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Claims 1 - 3, 5, 7 – 11, 13 -14, 17, and 19 – 31 are allowed.
Conclusion
There are prior art made of record which are not relied upon but are considered pertinent to applicant’s disclosure. These references are attached and cited in the accompanying PTO-892 form.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES N FIORILLO whose telephone number is (571)272-9909.  The examiner can normally be reached on 7:30 - 5 PM Mon - Fri..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John A. Follansbee, can be reached on 571-272-3964.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JAMES N FIORILLO/               Examiner, Art Unit 2444